DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement, mailed 10/07/2020, the applicant has elected Group I (Claim(s) 1-16) without traverse in reply filed 11/20/2020. Claim(s) 17-20 have been withdrawn.
                                                                 Status of Claims 
Claim(s) 1-16 are pending in the application. Claim(s) 17-20 have been withdrawn in light of Applicant’s election to Group I without traverse in the response filed 11/20/2020. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims (US 2018/0220499)
As Per Claim 1, Sim discloses a thermal increase system coupled to a cavity for containing a load [abstract; “…A radio frequency heating system having a radio frequency amplifier supplying power to a radio frequency heating chamber…”], the thermal increase system comprising: 
a radio frequency (RF) signal source [Fig. 1, #10] configured to supply an RF signal [Claim 20; “…a radio frequency amplifier configured to supply power to a radio frequency heating chamber…”]; 


    PNG
    media_image1.png
    1079
    1450
    media_image1.png
    Greyscale

an impedance matching network [Fig. 1, #20] electrically coupled along the transmission path [refer to annotated Fig. 1, #A above], wherein the impedance matching network [Fig. 1, #A above] comprises a network of variable passive components [Fig. 1, #22 & #26]; 
measurement circuitry [Fig. 1, #36] coupled to the transmission path [refer to annotated Fig. 1, #A above], wherein the measurement circuitry [Fig. 1, #36] periodically measures a parameter of the RF signal  [Par. 14; “…A power meter 36 consists of phase and magnitude detectors and measures the power output from the radio frequency amplifier 10…] conveyed along the transmission path [refer to annotated Fig. 1, #A above], resulting in a plurality of parameter measurements [Par. 14; “…A power meter 36 consists of phase and magnitude detectors and measures the power output from the radio frequency amplifier 10 and the reflected power from the heating chamber 12, passing these measurements to controller 30….”]; and
passing these measurements to controller 30….”], to determine when the determined rate of change exceeds a predefined threshold value that may correspond to an electrical arcing condition [Par. 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power…”; the claim limitation states that the condition may correspond to an electrical arcing condition, nonetheless, it’s well within the functionality of the controller to set a predetermined value that may correlate to an electrical arcing condition. Furthermore, by the controller detecting the reflected power/phase/magnitude over time, said “rate of change” is intrinsic in the capabilities of the controller.], and when the determined rate of change exceeds the predefined threshold, to modify operation of the thermal increase system in response to the determined rate of change exceeding the predefined threshold. [Claim 20; “…and to prevent changes in the power output of the radio frequency amplifier if reflected power through the matching circuit exceeds the limit of the radio frequency amplifier or 50 watts whichever is the lesser….”]
As Per Claim 2, Sim discloses wherein the measurement circuitry [Fig. 1 ,#36] is configured to measure the parameter, and wherein the parameter is selected from the group consisting of:
 a voltage, a current, and a reflected-to-forward RF signal power ratio. [Par. 27; “…A power meter 36 monitors the radio frequency high power signal and indicates the forward (0-500 W) and reflected (0-50 W) power levels using 0-5V analogue signals. It detects the phase difference between voltage and current and the magnitude ratio of voltage and current….”] 
As Per Claim 3, Sim discloses wherein the controller [Fig. 1, #30] is configured to modify operation of the thermal increase system by performing an action selected from the group consisting of:
controlling the RF signal source to decrease a power level of the RF signal supplied by the RF signal source, and controlling the RF signal source to stop supplying the RF signal. [Claim 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power, and/or phase and amplitude, and to prevent changes in the power output of the radio frequency amplifier if reflected power through the matching circuit exceeds the limit of the radio frequency amplifier or 50 watts whichever is the lesser….”; the citation clearly indicates that the power supply is altered if an exceeding value over a threshold is detected (i.e. corresponding to the “…to decrease a power level of the RF signal supplied by the RF signal source…”) ]
As Per Claim 4, Sims discloses wherein the controller [Fig. 1, #30] is configured to sample the parameter of the impedance matching network [Fig. 1, #20] at a predetermined sampling rate to generate the plurality of parameter measurements [Par. 16; “…The phase angle and magnitude of the complex impedance is detected and the values of both the tune capacitor 22 and load capacitor 26 in the matching network 20 are adjusted towards zero impedance phase angle by means of the proportional-integral-derivative controller 30. The algorithm adjusts the capacitors 22 and 26 in the matching network 20 at a maximum rate of 20% of their full value per second…”], the thermal increase system further comprising:
 a memory configured to receive the parameter measurements from the controller and to store the parameter measurements. [Par. 16, “…The phase angle and magnitude of the complex impedance is detected and the values of both the tune capacitor 22 and load capacitor 26 in the matching network 20 are adjusted towards zero impedance phase angle by means of the proportional-integral-derivative it is clear that in order to perform controlling through the duration of the operation, that a memory must be present in order to store said values and compare the values to real-time values obtained in order to execute the controlling operation.]
As Per Claim 5, Sim discloses wherein the stored parameter measurements comprise a first stored parameter measurement corresponding to a first time and a second stored parameter measurement corresponding to a second time [Par. 14; “…A power meter 36 consists of phase and magnitude detectors and measures the power output from the radio frequency amplifier 10…; as explained in the 112(b) rejections above, due to a lack of antecedent basis, it is unclear as to what a “stored parameter” refers to. If the implication is that a “parameter stored in memory”, such claim limitations would need to be provided to give “stored” more definition and context. Furthermore, as the power meter measures the parameters throughout the duration of operation, a parameter would be recoded at a first, second, nth time as long as the operation is commencing.], wherein the controller [Fig. 1, #30] is configured to determine the rate of change of the parameter. [Par. 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power…”; by the controller detecting the reflected power/phase/magnitude over time, said “rate of change” is intrinsic in the capabilities of the controller.],
As Per Claim 7, Sims discloses wherein the controller [Fig. 1, #10] is configured to cause the thermal increase system to generate a user-perceptible indication that arcing has occurred through a user interface of the thermal increase system. [Par. 31; “…the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector….The controller responds in a safe manner when an adverse condition occurs and reports the problem on a touch screen display (user interface)…”]
As Per Claim 9, Sim discloses wherein the impedance matching network [Fig. 1, #20] is a single-ended variable impedance matching network [Par. 25, “….The matching network of FIG. 1 is one of many designs equally applicable to use with the present invention…”] that comprises:
 an input [refer to annotated Fig. 1, #A below]; 
an output [refer to annotated Fig. 1, #B below]; 
a set of passive components [Fig. 1, #22 & #226] coupled in series between the input and the output [Fig. 1, #A & #B below]; and
 a variable impedance circuit coupled [refer to annotated Fig. 1, #C below] between the input [Fig. 1, #A below] and a ground reference node [refer to annotated Fig. 1, #C below].

    PNG
    media_image2.png
    643
    380
    media_image2.png
    Greyscale


As Per Claim 10, Sims discloses a thermal increase system [abstract], comprsing: 
a radio frequency (RF) signal source [Fig. 1, #10] configured to supply an RF signal[Claim 20; “…a radio frequency amplifier configured to supply power to a radio frequency heating chamber…”]; 
an electrode [Fig. 1, #14] coupled to the RF signal source [Fig. 1, #10]; 
a transmission path [refer to annotated Fig. 1, #A below] electrically coupled between the RF signal source [Fig. 1, #10] and the electrode [Fig. 1, #14] ;
 a variable impedance network [Fig. 1, #120] that is coupled along the transmission path [refer to annotated [Fig. 1, #A below] between the RF signal source [Fig. 1, #10] and the electrode [Fig. 1, #14]; and
 a controller [Fig. 1, #30] configured to detect electrical arcing [Par. 31; “…the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector…”] occurring along the transmission path [refer to annotated Fig. 1, #A below] based on at least a rate of change of a parameter of the RF signal [Par. 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power…”; By the controller detecting the reflected power/phase/magnitude over time, said “rate of change” is intrinsic in the capabilities of the controller], and to modify an operation of the system in response to detecting the electrical arcing. [Par. 31, “…The controller responds in a safe manner when an adverse condition occurs and reports the problem on a touch screen display…”]
As Per Claim 11, Sims discloses wherein the parameter comprises at least one of the group consisting of:


As Per Claim 12, Sims discloses wherein the controller is configured to detect electrical arcing occurring along the transmission path by determining that the rate of change of the parameter exceeds a predefined threshold. [Claim 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power, and/or phase and amplitude, and to prevent changes in the power output of the radio frequency amplifier if reflected power through the matching circuit exceeds the limit of the radio frequency amplifier…”; the reference clearly discloses that it is well within the controller’s functionality of detecting arcs occurring (the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector; Par. 31). Therefore, it is explicitly stated that the controller is to monitor the safety of the system, such as arc detecting, and thus it is clear that it is well within the functionality of the controller to detect an arc based on the already predetermined thresholds]
As Per Claim 15, Sims discloses wherein the controller is configured to modify operation of the system by reducing a power level of the RF signal supplied by the RF signal source. [Claim 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected the citation clearly indicates that the power supply is altered if an exceeding value over a threshold is detected (i.e. corresponding to the “…to decrease a power level of the RF signal supplied by the RF signal source…”) ]
As Per Claim 16, Sims discloses wherein the controller [Fig. 1, #30] is configured to cause the thermal increase system to generate a user-perceptible indication that arcing has occurred through a user interface of the thermal increase system. [Par. 31; “…the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector….The controller responds in a safe manner when an adverse condition occurs and reports the problem on a touch screen display (user interface)…”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Mavretic (US 9306533)
As Per Claim 8, Sim discloses all limitations of the invention except wherein the impedance matching network is a double-ended variable impedance matching network that comprises: 
first and second inputs;
first and second outputs; 
a first variable impedance circuit coupled between the first input and the first output; 
a second variable impedance circuit coupled between the second input and the second output; and 
a third variable impedance circuit coupled between the first input and the second input.
Mavertic, much like Sims, pertains to an RF impedance matching network. [abstract] 
Mavertic discloses the impedance matching network is a double-ended variable impedance matching network that comprises: 
first and second inputs [refer to annotated Fig. 1, #A & #B below];
 first and second outputs [refer to annotated Fig. 1, #C & #D]; 
a first variable impedance circuit [Fig. 1a, #L3N] coupled between the first input [Fig. 1a, #A] and the first output [Fig. 1a, #D]; 
a second variable impedance circuit [Fig. 1a, #L31] coupled between the second input [Fig. 1a, #B] and the second output [Fig. 1A, #C]; and 
a third variable impedance circuit [Fig. 1a, #L32]  coupled between the first input [Fig. 1a, #A] and the second input [Fig. 1a, #B].

    PNG
    media_image3.png
    671
    823
    media_image3.png
    Greyscale

Mavertic discloses the benefits of the double-ended variable impedance matching network in that it aids in providing a more efficient transfer of power. [Col. 1, Lines 32-35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the impedance matching network as taught by Sim in view of the double-ended variable impedance matching network as taught by Mavertic to further include a double-ended variable impedance matching network that comprises first and second inputs, first and second outputs, a first variable impedance circuit coupled between the first input and the first output, a second variable impedance circuit coupled between the second input and the second output and a third variable impedance circuit coupled between the first input and the second input to more efficiently transfer power. [col. 1, Lines 32-35] 



Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Strand (US 2008/0314999)
As Per Claim 14, Sims discloses all limitations of the invention except wherein the controller is configured to determine the rate of change of the parameter by determining a first difference between first and second parameter measurements respectively measured at first and second times, determining a second difference between the first and second times, and dividing the first difference by the second difference to determine the rate of change.
Strand, much like Sims, pertains to a controller for controlling a heating process. [abstract] 
Strand discloses the controller is configured to determine the rate of change of the parameter by determining a first difference between first and second parameter measurements respectively measured at first and second times, determining a second difference between the first and second times, and dividing the first difference by the second difference to determine the rate of change. [Par. 54; “…to get the rate of change, the controller may divide this difference by the difference in time between the two signals. However, it is contemplated that the controller may use any suitable method of determining the rate of change of the water temperature, as desired….”]
Strand discloses the benefits of the method of determining the rate of change in that it effectively and accurately calculates the change of temperature of the substance in real time. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sims in view of the method of calculating a rate of change as taught by Strand to further include the controller is configured to determine the rate of change of the parameter by determining a first difference between first and second parameter measurements respectively measured at first and second times, determining a second difference between the first and second times, and dividing the first difference by the second difference to determine the rate of change to effectively and accurately calculate the change of temperature of the substance in real time. [Par. 54]


Claim(s) 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Chen (US 2016/0095196)
As Per Claim 6, Sims discloses all limitations of the invention except wherein the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second.
Chen, much like Sims, pertains to a method of detecting unstable plasma in a substrate processing chamber. [abstract]
	Chen discloses the parameter is a reflected-to-forward RF signal power ratio, and a predefined threshold value. [Par. 30; “…the control device 221 controls the RF power supply 122 by comparing the second value (i.e., the RF reflected power) to a threshold value, which can be an absolute power value, or a relative ratio of the first value (i.e., the split RF forward power), or a ramping rate (i.e., the amount of change of the RF power reflected power divided by the time for the change). If the second value is different than the threshold value, the control device 221 will immediately send a control signal to the RF power supply 122 to turn off its RF power….”; although the reference does not disclose the exact threshold value, the reference does discloses determining the reflected-to-forward RF signal power ratio is within a certain threshold value, in which, the threshold value as discloses by applicant in the claims does not appear to be critical as one with ordinary skill in the art would find the optical threshold value through routine experimentation. [refer to MPEP 2144.05(II)(A)]
	Chen discloses the benefits of the parameter being a reflected-to-forward RF signal power ratio within a predefined threshold in that it prevents further damage to the substrate and chamber hardware. [Par. 30] 

As Per Claim 13, Sims discloses all limitations of the invention except wherein the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second.
Chen, much like Sims, pertains to a method of detecting unstable plasma in a substrate processing chamber. [abstract]
	Chen discloses the parameter is a reflected-to-forward RF signal power ratio, and a predefined threshold value. [Par. 30; “…the control device 221 controls the RF power supply 122 by comparing the second value (i.e., the RF reflected power) to a threshold value, which can be an absolute power value, or a relative ratio of the first value (i.e., the split RF forward power), or a ramping rate (i.e., the amount of change of the RF power reflected power divided by the time for the change). If the second value is different than the threshold value, the control device 221 will immediately send a control signal to the RF power supply 122 to turn off its RF power….”; although the reference does not disclose the exact threshold value, the reference does discloses determining the reflected-to-forward RF signal power ratio is within a certain threshold value, in which, the threshold value as discloses by applicant in the claims does not appear to be critical as one with ordinary skill in the art would find the optical threshold value through routine experimentation. [refer to MPEP 2144.05(II)(A)]
	Chen discloses the benefits of the parameter being a reflected-to-forward RF signal power ratio within a predefined threshold in that it prevents further damage to the substrate and chamber hardware. [Par. 30] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the thermal increase system as taught by Sims in view of the controller measuring an reflected-to-forward RF signal power ratio as taught by Chen to further include the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second to prevent further damage to the substrate and chamber hardware. [Par. 30]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                      

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726